Citation Nr: 1111739	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-24 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury, to include osteoarthritis.  

2.  Entitlement to service connection for a right knee disorder as secondary to residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  The issues before the Board today were previously remanded in April 2008 and October 2009 for further evidentiary and procedural development.  While the Board finds that there was substantial compliance with its remand directives, it concludes that additional development is still necessary with respect to these claims.  As such, it may not proceed with a decision at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delaying the Veteran's appeal.  However, following its review of the current record, it concludes that a remand is necessary to obtain additional information and evidence from the Veteran regarding his claimed knee disorders and to obtain a VA examination and opinion regarding the etiology of any current disorders.  

The Veteran contends that he injured his left knee in a twisting injury while serving in Vietnam as a gunner.  Specifically, he describes that his unit came under sniper fire somewhere in the Que Son Valley, Highway 9, sometime between July and October 1970 and that 50 caliber ammunition cans fell on his left leg.  According to the Veteran, he sought evaluation of this injury from a medic, but declined treatment.  Following service, he underwent surgery on his left knee in the late 1970s.  More recently, he has continued to experience pain associated with arthritis of the left knee.  He also contends that he has developed arthritis in his right knee as a result of favoring this leg.  

The service treatment records are silent for any left knee injuries or complaints.  However, the VA was able to verify through the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)) that the Veteran's unit was operating in the Quang Tin province during the period from July 1970 through October 1970 and that it received small arms fire on at least one occasion in October 1970.  The Veteran's personnel records also show that his military occupational specialty (MOS) for this period was assistant machine gunner.  Under these circumstances, the Veteran's statements alone are sufficient to establish a left knee injury in service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  In the present case, none of the competent evidence of record establishes that the Veteran's current left knee osteoarthritis is related in any way to his in-service injury.  There is, however, evidence which tends to "indicate" that his osteoarthritis "may be associated" with military service, thereby triggering VA's duty to provide a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  In this regard, the Veteran's lay statements that he underwent surgery on the left knee less than a decade after the initial injury, with no evidence of an intercurrent injury, tends to suggest a possible etiological link.  As such, the Board will remand this appeal to obtain an opinion regarding the likelihood that the Veteran's current left knee osteoarthritis (and any other current left knee disorder(s)) is, in some part, due to his in-service left knee twisting injury.  

In order to aid the VA examiner in determining whether an etiological relationship exists between any current left knee disorder(s) and service, the Veteran should assist the VA in developing the medical record to its fullest.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street).  Here, this includes providing the VA with evidence, or information sufficient to obtain evidence, pertaining to symptomatology, evaluation, and treatment for his left knee since service.  Specific requests should be made for records pertaining to the Veteran's surgery in the late 1970s as well as records pertaining to his 1985 workers' compensation claim and medical meniscectomy.  The Agency of Original Jurisdiction (AOJ) should inform the Veteran that he may submit non-medical evidence, in the form of buddy or lay statements, in addition to any outstanding records.  This development should be completed prior to any examination request, and all reasonable efforts to obtain outstanding evidence should be documented in the file.  

The Board will also remand the issue of entitlement to service connection for a right knee disorder as such issue is inextricably intertwined with the Veteran's claim for a left knee disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As of the date of this remand, the only evidence of record pertaining to the Veteran's right knee, other than his own lay assertions, is an April 2004 VA Primary Care Note which notes a diagnosis of osteoarthritis of the knees, but fails to indicate what clinical evidence forms the basis for this diagnosis.  Since the Veteran is adamant that he has been diagnosed with a right knee disorder, he should be notified that he should submit medical evidence demonstrating a current disability as well as evidence indicating a link to his left knee.  Additionally, if the VA examiner concludes that it is at least as likely as not that the Veteran has residuals of left knee injury that are related to military service, then he/she should evaluate whether the Veteran has any current right knee disorder that is causally related to such residuals.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he either (a) submit any records associated with complaints, evaluation, and/or treatment for his left knee since service, or (b) provide the VA with information such that it can obtain any outstanding evidence.  The AOJ should specifically request that he submit records pertaining to his left knee surgery in the late 1970s and to his 1985 workers' compensation claim and medical meniscectomy.

2.  Contact the Veteran and ask that he either (a) submit any evidence demonstrating a current right knee disorder as well as evidence indicating a casual relationship between such disorder and his left knee, or (b) provide the VA with information such that it can obtain any outstanding evidence.  

3.  Notify the Veteran that he may submit non-medical evidence in support of his claim, including buddy or lay statement, which might show a causal link between his left knee and service or his right knee and his left knee.

4.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

5.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any left knee disorder, including osteoarthritis.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should answer the following question(s), providing a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence.  Please note that for purposes of this opinion, the Veteran's lay statements regarding a left knee twisting injury during service have been accepted as credible.  

	(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current left knee disorder(s), including osteoarthritis, is related in any part to the Veteran's military service, to include a twisting injury while performing gunner duties?  

	(b) If the examiner finds that any current left knee disorder is at least as likely as not or more likely than not related to service, then he/she should indicate whether the Veteran has any current chronic right knee disorder(s) and if so, whether such disorder(s) is caused by (due to) or has been aggravated by (permanently worsened) his left knee disorder.  The examiner should specifically comment on any possible causation or aggravation as a result of favoring one leg over another.  

6.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issues on appeal.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


